Supreme Court of Florida
                             ____________

                           No. SC20-1239
                            ____________


             IN RE: AMENDMENTS TO FLORIDA RULE OF
                     CIVIL PROCEDURE 1.650.

                            April 8, 2021

PER CURIAM.

     Before the Court is the report of The Florida Bar’s Civil

Procedure Rules Committee (Committee) proposing amendments to

Florida Rule of Civil Procedure 1.650 (Medical Malpractice Presuit

Screening Rule). See Fla. R. Gen. Prac. & Jud. Admin. 2.140(b)(1).

We have jurisdiction. See art. V, § 2(a), Fla. Const.

     The Committee proposes to amend rule 1.650 to create

consistency with the current version of section 766.106(6), Florida

Statutes (2020), regarding informal discovery.

     The Committee and the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The proposals
were published by both the Committee and the Court. No

comments were received following either publication.

     Having considered the proposed amendments, the Court

hereby amends Florida Rule of Civil Procedure 1.650 as proposed

by the Committee, with some minor revisions. Subdivision (c)(1) is

amended to include “written questions” and “unsworn statements of

treating health care providers” as methods of obtaining presuit

screening discovery. New subdivisions, (c)(2)(D) and (c)(2)(E), are

added to provide guidance on using written questions and unsworn

statements of treating healthcare providers as methods of discovery.

     Accordingly, Florida Rule of Civil Procedure 1.650 is amended

as set forth in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately

upon the release of this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.



                                 -2-
Original Proceeding – Florida Rules of Civil Procedure

Ceci Culpepper Berman, Chair, Tampa, Florida, and Honorable
Ardith Michelle Bronson, Past Chair, Civil Procedure Rules
Committee, Miami, Florida, and Joshua E. Doyle, Executive
Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner




                                -3-
                                      Appendix


RULE 1.650.         MEDICAL MALPRACTICE PRESUIT SCREENING
                    RULE

      (a)-(b) [NO CHANGE]

      (c)    Discovery.

               (1) Types. Upon receipt by a prospective defendant of a notice of
intent to initiate litigation, the parties may obtain presuit screening discovery by
one or more of the following methods: unsworn statements upon oral examination;
production of documents or things; and physical examinations; written questions;
and unsworn statements of treating health care providers. Unless otherwise
provided in this rule, the parties shall make discoverable information available
without formal discovery. Evidence of failure to comply with this rule may be
grounds for dismissal of claims or defenses ultimately asserted.

             (2)    Procedures for Conducting.

                     (A) Unsworn Statements. The partiesAny party may require
other parties to appear for the taking of an unsworn statement. The statements shall
only be used for the purpose of presuit screening and are not discoverable or
admissible in any civil action for any purpose by any party. A party desiring to
take the unsworn statement of any party shall give reasonable notice in writing to
all parties. The notice shall state the time and place for taking the statement and the
name and address of the party to be examined. Unless otherwise impractical, the
examination of any party shall be done at the same time by all other parties. Any
party may be represented by an attorney at the taking of an unsworn statement.
Statements may be transcribed or electronically recorded, or audiovisually
recorded. The taking of unsworn statements of minors is subject to the provisions
of rule 1.310(b)(8). The taking of unsworn statements is subject to the provisions
of rule 1.310(d) and may be terminated for abuses. If abuses occur, the abuses shall
be evidence of failure of that party to comply with the good faith requirements of
section 766.106, Florida Statutes.

                    (B)-(C) [NO CHANGE]

                    (D) Written Questions. Any party may request answers to
written questions, the number of which may not exceed 30, including subparts. The
                                        -4-
party to whom the written questions are directed shall respond within 20 days of
receipt of the questions. Copies of the answers to the written questions shall be
served on all other parties. The party serving the answer to the written questions
shall list the name and address of the parties upon whom the answers to the written
questions were served, the date of service, and the manner of service in the
certificate of service. Failure of a party to comply with the above time limits shall
not relieve that party of its obligation under the statute, but shall be evidence of
failure of that party to comply with the good faith requirements of section 766.106,
Florida Statutes.

                     (E) Unsworn Statements of Treating Healthcare
Providers. A prospective defendant or his or her legal representative may also take
unsworn statements of the claimant’s treating healthcare providers. The statements
must be limited to those areas that are potentially relevant to the claim of personal
injury or wrongful death. Subject to the procedural requirements of paragraph
(2)(A), a prospective defendant may take unsworn statements from claimant’s
treating health care providers. The statements shall only be used for the purpose of
presuit screening and are not discoverable or admissible in any civil action for any
purpose by any party. A party desiring to take the unsworn statement of treating
healthcare providers shall give reasonable notice in writing to all parties. The
notice shall state the time and place for taking the statement and the name and
address of the treating healthcare provider to be examined. Unless otherwise
impractical, the examination of any treating healthcare provider shall be done at
the same time by all other parties. Any party may be represented by an attorney at
the taking of an unsworn statement of treating healthcare providers. Statements
may be transcribed or electronically recorded, or audiovisually recorded. The
taking of unsworn statements of a treating healthcare provider is subject to the
provisions of rule 1.310(d) and may be terminated for abuses. If abuses occur, the
abuses shall be evidence of failure of that party to comply with the good faith
requirements of section 766.106, Florida Statutes.

             (3) [NO CHANGE]

      (d) [NO CHANGE]

                                 Committee Notes

                                  [NO CHANGE]



                                        -5-